                                          Case 5:20-cv-03556-BLF Document 144 Filed 05/18/21 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         IN RE GOOGLE DIGITAL
                                   7     ADVERTISING ANTITRUST                             Case No. 20-cv-03556-BLF
                                   8     LITIGATION
                                                                                           ORDER DENYING MOTION FOR
                                   9                                                       APPOINTMENT TO PSC WITHOUT
                                                                                           PREJUDICE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court DENIES the Application of Derriel McCorvey for Appointment to Plaintiffs'

                                  14   Steering Committee at ECF 129 WITHOUT PREJUDICE to McCorvey re-asserting his request

                                  15   after the pleadings are settled. See Order Regarding Appointment of Counsel, ECF 133 (“[T]he

                                  16   Court will invite submissions concerning ongoing leadership of both the Advertising and

                                  17   Publisher actions following resolution of the pleadings in both cases.”).

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 18, 2021

                                  21                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
